In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00384-CR

STEPHEN MELVIN BONDS, Appellant           §   On Appeal from the 78th District Court

                                          §   of Wichita County (61,080-B)

V.                                        §   April 1, 2021

                                          §   Memorandum Opinion by Justice Womack

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to accurately reflect

an enhanced first-degree-felony offense. It is ordered that the judgment of the trial

court is affirmed as modified.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dana Womack
                                         Justice Dana Womack